Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 06/21/2021 with respect to the 35 U.S.C. § 103 rejections of 03/22/2021 have been fully considered but they are not persuasive. 
Regarding the argument on pages 2-4 (labeled as pages 8-10), the applicant argues that an appropriate motivation or reason to incorporate the teachings of Lang into Peyman. In the first paragraph on page 4 (labeled as page 10), it is argued that, as no known problem is identified with respect to Peyman, there would not be a motivation to incorporate the teachings of Lang into Peyman.  Examiner disagrees. While it is recognized that Peyman does not disclose a specific problem therein, it is stated that Lang does teach an element that would provide a benefit to the device of Peyman.  As stated below, Lang does teach a lever that can attach to the third lens of Peyman and allows a movement of the lens with respect to the natural motions of the capsular bag. It was also previously stated that “It also stands to reason that implementing a lever like the one in Lang would be seen as an improvement for the third lens in Peyman as Peyman states that the third lens of Peyman “can be any suitable configuration desired and/or be adapted to change or correct the refractive properties of the eye in any manner desired” as stated in [0068] of Peyman. As the lever system of Lang will do this, it is seen that Peyman would find the incorporation of the lever of Lang to be beneficial toward Peyman.” While Peyman does teach a multi-focal vision, the lever of Lang provides a more robust system with respect to adjusting the focus to better correct refractive properties of the eye.  The applicant also argues that incorporating said lever would cause the third lens to ‘likely contact, push against or otherwise interfere with the other two lenses of Peyman” in paragraph 1 of page 5 (labeled page 11) of the applicant’s arguments. However, no evidence is shown to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US Pub No.: 2006/0015180) in view of in view of Lang (US Pub No.: 2002/0120329).
Regarding claim 1, Peyman will teach a three-lens intraocular lens (IOL) system (an IOL system with three lenses is disclosed in [0065]) comprising: a first, anterior lens (the first lens part 152 disclosed in [0065] and shown in figures 21 and 24); a second, posterior lens (lens part 154 in [0065] and shown in a posterior position in figure 24) rigidly connected to the first lens by at least one rigid member such that the second lens is a fixed distance, d from the first lens along an axis (the first and the second lens appear to be connected to each other via part 190 in figure 23); a third, center, lens (part 156 in figure 23 and in [0065]) positioned between the first lens and the second lens (in figure 23, the third lens 156 is between the first and second lens)
However, Peyman does not disclose that the third lens is moveable and adapted to move linearly along the axis anteriorly in a direction of the first lens or posteriorly in a direction of the second lens to change an optical power of the system; and an articulating actuator that contacts the moveable lens and a capsular bag of an eye when the IOL system is implanted in the capsular bag, the articulating actuator adapted to move the moveable lens linearly along the axis. . Instead, Lang does disclose a lever arm for axial movement of an optic in [0006] which is connected to a capsular bag as per [0064]. This lever with the corresponding optic (also disclosed in [0064]) can be implemented to replace the third lens of Peyman. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optic articulating actuator of Lang into the device of Peyman as actuating an optic in this fashion will change the accommodation of the lens system (as disclosed in [0064] of Lang). This is something that is seen as being inherently beneficial as this will allow the device of Peyman to change its accommodation depending on the movement of the capsular bag. It is seen that the capsular bag will move in a natural eye to affect an accommodation of said eye.  Having a lever attached to the capsular bag is also seen as having an inherent benefit as it will allow the natural anatomy of the eye to affect the accommodation of the eye. It also stands to reason that implementing a lever like the one in Lang would be seen as an improvement for the third lens in Peyman as Peyman states that the third lens of Peyman “can be any suitable configuration desired and/or be adapted to change or correct the refractive properties of the eye in any manner desired” as stated in [0068] of Peyman. As the lever system of Lang will do this, it is seen that Peyman would find the incorporation of the lever of Lang to be beneficial toward Peyman.  It should also be noted that Peyman is disclosed to be implanted in the capsular bag in [0040], meaning that the lever of Lang can still be implemented between the lens on the inside of the capsular bag and the wall of the capsular bag itself.  As a result, it is seen that one of obvious skill in the art would find it obvious to incorporate the lever of Lang into the device of Peyman as this will allow for an accommodation adjustment of the eye based off of movement within the eye. 
Regarding claim 6, Peyman in view of Lang teach the IOL system of claim 1, wherein the distance d is between 3.00 mm and 6.00 mm, inclusive (Peyman teaches a distance between lenses being 0.5 to 5mm apart in [0038]).
Further regarding claim 6, it should be noted that the range provided here is for a different embodiment than the three lens system of Peyman first disclosed in [0065].  However, with respect to this embodiment (which is detailed from [0065]-[0077]), no distance between the lenses is provided. As the distance d is between the first and the second lens and as the embodiment of [0038] shows the distance from the most anterior and most posterior lens in that embodiment, it is seen that one of skill in the art would find it obvious to incorporate the distance provided here into the later embodiment within Peyman. 
Regarding claim 7, Peyman in view of Lang teach the IOL system of claim 1, wherein the optical power of the IOL system has a range of between 6 diopters and 34 diopters, inclusive (Regarding Peyman it is stated in [0043], that the lenses can have an optical power of +/- 25 diopters, which can lead to the system having an optical power between 6 and 34 diopters.  Additionally, in [0022] of Lang, it is disclosed that the system of Lang can have an optical power of 15 to 30 diopters).
Regarding claims 9 and 10, Peyman in view of Lang teach the IOL system of claim 1, wherein the articulating actuator is adapted to move the moveable lens posteriorly toward the second lens when the capsular bag contracts wherein the articulating actuator is configured to move the moveable lens anteriorly toward the first lens when the capsular bag relaxes (it stands to reason that the lever of Lang will move the intraocular lens thereof depending on the movement of the capsular bag.  As such, it stands to reason that the lever of Lang will move the lens in a posterior direction and an anterior direction when the capsular bag contracts and relaxes respectively).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US Pub No.: 2006/0015180) in view of Lang (US Pub No.: 2002/0120329) in further view of Peyman 2 (US Pub No.: 2006/0206206).
Regarding claim 2, Peyman in view of Lang teach the IOL system of claim 1, wherein Lang teaches the articulating actuator comprises: a contact adapted to contact an interior surface of the capsular bag when the IOL system is implanted in the eye (a lever arm connecting to the a capsular bag in [0064]). 
However, Lang does not teach a lever point, a first arm located between the lever point and the moveable lens and adapted to contact the moveable lens or a second arm located between the contact and the lever point, wherein the first and second arm form an angle [Symbol font/0x71]. Instead, Peyman 2 does disclose a lever point (being the bend in part 136 in figure 19) with a first arm and a second arm being the parts of part 136 next to the bend. Here, the first arm of Gross can be attached to the lever point and connect to the capsular bag while the second lever can connect to the lens.  Here, the angle between the arms can be defined as [Symbol font/0x71]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lever with two arms and a lever point like the one presented of Peyman 2 into the combination of Peyman and Lang as the structure of this lever would not change the function of the device of Lang.  In Lang, it is assumed that the lever just consists of one arm connecting to the optic and the capsulary bag as per [0064]. With respect to Peyman 2, the structure of the lever is seen as a different type of lever that can be used in an intraocular lens. From it is argued that this lever structure can be incorporated into Lang such that the structure of Lang will be different but the function of Lang (which will be to move the optical portion of Lang due to movement of the capsular bag) will remain the same.  As a result, it is seen as obvious to incorporate the lever of Peyman into the combination of Peyman and Lang. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US Pub No.: 2006/0015180) in view of Lang (US Pub No.: 2002/0120329) in further view of Gross (US Patent No.: 5,928,283).
Regarding claim 3, Peyman in view of Lang teach the IOL system of claim 1, wherein: the first lens has a positive focal length (lens 152, as per [0066], can be biconvex.  This will make the focal length positive); the second lens has a negative focal length (as per [0067], the central portion of the second lens 154); 
However, Peyman does not teach that the moveable lens has a positive focal length. Instead, Gross does disclose a central lens in a three lens system having a positive focal length in figure 6 thereof (being lens 70 in figure 6, which is assumed to be positive as per the shape of the lens). It is argued that a positive lens like the one presented in Gross can be incorporated in place of the third lens of Peyman.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the positive lens of Gross into the device of Peyman as Peyman will teach a three lens system wherein the third lens (being part 70 in figure 6) can have a positive focal length.  This is due to the fact that Peyman is seen to disclose a three lens IOL system wherein the middle lens has a positive focal length.  As such, it is seen that the device of Peyman can incorporate a positive lens as taught by Gross with knowable results. Therefore, it is seen that one of obvious skill in the art would incorporate a lens with a positive focal length like the one taught in Gross into the device of Peyman.  
Regarding claim 4, Peyman in view of Lang teach the IOL system of claim 3, wherein the first lens has a first focal length, the second lens has a second focal length, and the moveable lens has a third focal length (it stands to reason that, as parts 152, 154, and 156 are lenses in an implanted IOL, they will all have a defined focal length. The three lenses can have an optical power of +/- 25 diopters); wherein the optical power of the system is a function of the first focal length, the second focal length, and the third focal length (the optical power of an IOL system will depend on the focal lengths of the lenses therein. As such, an optical power will be provided by the device of Peyman); a nominal system optical power (a nominal system power is seen as the optical power before a movement of the third lens. While not defined in Peyman, it stands to reason that a nominal optical power will be provided by the device of Gross presented in figure 6); and a nominal distance ti between a center of the moveable lens and the first lens along the axis (while not defined, it stands to reason that there will be a distance between the first and third lens of Peyman as shown visually in figure 24).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US Pub No.: 2006/0015180) in view of Lang (US Pub No.: 2002/0120329) and Gross (US Patent No.: 5,928,283) in further view of Shu (US Pub No.: 2004/0148023) and Hauger (US Pub No.: 2009/0257065).
Regarding claim 5, Peyman in view of Lang teach the IOL system of claim 4. However, neither Gross nor Lang teach an instance wherein the first focal length is between 18 mm and 28 mm, inclusive, the second focal length is between -4.5 mm and -8.5 mm, inclusive, and the third focal length is between 5 mm and 15 mm, inclusive. Instead Shu does teach a two lens system with a positive focal length between 5 to 12 mm and a negative focal length between -5 to -12 mm.  These lengths are seen to satisfy the second and third focal lengths. From here, Hauger will teach an IOL with a focal length of 20.7mm and 23.1mm in [0103] therein, which would cover the first focal length. These lengths can be incorporated into the lenses of Gross.
As the device of Gross does teach three lenses for an IOL system while remaining silent, it is seen as obvious to incorporate the focal lengths defined in Shu and Hauger to cover the three lenses of Gross. As these focal lengths are disclosed in the prior art, it is argued that having lenses that provide for these focal lengths are known in the art.  As a result, it is seen that one may seek to incorporate lenses of these focal lengths into the device of Gross as Gross itself does not teach any specific focal lengths for lenses 70, 74, and 76.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the focal lengths of the lenses of Shu and Hauger into the device of Gross. 

Allowable Subject Matter
Claims 8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 8, the references of Peyman (US Pub No.: 2006/0015180),  Gross (US Patent No.: 5,928,283), Lang (US Pub No.: 2002/0120329), Peyman (US Pub No.: 2006/0206206), Shu (US Patent No.: 2004/0148023), Hauger (US Pub No.: 2009/0257065) and Zhang (US Pub No.: 2005/0209692) are seen to be the best combination of art to teach the distance to between the center of the moveable lens and the first lens along the axis changes by between 0.1 mm and 0.3 mm, inclusive, in response to a movement of the articulating actuator.  Here, said combination of references above are not seen to teach how much a lens will move based off of the contraction or relaxation of the capsular bag. From here, Sohn (US Pub No.: 2014/0309734) does disclose a movement of between 0.5 and 2.0 mm of a lens via an actuation means in [0505]. This was the range that was found closest to the presented in claim 8, but this range does not cover the range presented therein.  Additionally, while this movement is controlled by a lever mechanism (disclosed as part 50 in [0385], best shown in figure 2B), this lever is seen as being internal to the device as opposed to the lever required in claim 1 that extends from the lens to the capsular bag. As a result, Sohn was not seen as an ideal reference to teach what was in claim 8.  As Sohn was the closest reference to teach the presented range and the cited references (mentioned above) did not teach a range of movement analogous to the ti distance in claim 8, claim 8 is seen as being allowable over the prior art. 
Regarding claims 11 and 12, the references of Peyman (US Pub No.: 2006/0015180),  Gross (US Patent No.: 5,928,283), Lang (US Pub No.: 2002/0120329), Peyman (US Pub No.: 2006/0206206), Shu (US Patent No.: 2004/0148023), Hauger (US Pub No.: 2009/0257065) and Zhang (US Pub No.: 2005/0209692) are seen to be the best combination of art to teach what is presented here.  However, said references do not teach an instance wherein the articulating actuator is adapted such that the first arm pivots around the lever point to form a more acute angle with the second arm when the capsular bag tightens and to move the moveable lens posteriorly towards the second lens as a result or wherein the articulating actuator is adapted such that the first arm pivots around the lever point to form a more obtuse angle with the second arm when the capsular bag relaxes and to move the moveable lens anteriorly towards the first lens as a result. Here, Lang and Peyman 2 are seen as the two closest references that teach this that were cited above.  However, while Lang and Peyman 2 together seen to teach a lever with two arms and a pivoting joint between them, there is nothing claimed to suggest that the angle between these arms will become more acute or obtuse as the capsular bag tightens or relaxes. While this might be able to be argued, there is not any basis for this arguments that are presented within Lang and Peyman. As such, an argument that says Lang and Peyman 2 will teach claims 11 and 12 will not be seen as convincing.
Additionally, claims 13-20 are also allowable over the prior art.  As claim 13 recites the allowable features of claim 8 and claim 18 recites the allowable features of claim 11, claims 13 and 18 are allowable for the same reasons listed above. As claims 14-17 depend on claim 13 and claims 19-20 depend on claim 18, these claims are allowable as well.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Honigsbaum (US Pub No.: 2016/0361157), Portney (US Patent No.: 5,196,028), and Sohn (US Pub No.: 2014/0309734).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774